FILED
                                                          United States Court of Appeals
                                                                  Tenth Circuit

                                                                 April 24, 2012
                    UNITED STATES COURT OF APPEALS
                                                 Elisabeth A. Shumaker
                                                                  Clerk of Court
                                 TENTH CIRCUIT



 KEITH CLAYTON BROOKS, JR.,
 and all others similarly situated,
                                                        No. 11-1549
               Plaintiff - Appellant,
          v.                                           (D. Colorado)
 ANGEL MEDINA, Warden; TRAVIS                 (D.C. No. 1:11-CV-01604-LTB)
 TRANNI, Warden; FRANCIS
 MASSENGILL, Associate Warden;
 PAUL AUET, Lieutenant; KEN
 SOKOL, Lieutenant; FOX, Lieutenant;
 BRYAN MILBURN, Lieutenant;
 JACKSON, Lieutenant; ANTHONY
 DECESARO, Step 3 Grievance
 Officer,

               Defendants - Appellees.


                            ORDER AND JUDGMENT *


Before MURPHY, ANDERSON, and HARTZ, Circuit Judges.




      *
       After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist the determination of
this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is
therefore ordered submitted without oral argument. This order and judgment is
not binding precedent except under the doctrines of law of the case, res judicata,
and collateral estoppel. It may be cited, however, for its persuasive value
consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
      Keith Brooks, a Colorado prisoner proceeding pro se, appeals the decision

of the United States District Court for the District of Colorado dismissing as

frivolous his complaint brought under 42 U.S.C. § 1983. Exercising jurisdiction

under 28 U.S.C. § 1291, we affirm.

      Mr. Brooks’s amended complaint focused on the difference in treatment

accorded prisoners at Colorado’s Limon Correctional Facility depending on

whether they were in the Incentive Unit (IU) program. He alleged that as a

prisoner not in the IU program he was denied due process and equal protection

and was subjected to cruel and unusual punishment because of his reduced access

to various amenities and exercise opportunities. The district court fully explained

why there is no merit to the amended complaint, and we need not repeat its

analysis. On appeal Mr. Brooks further asserts that the district court erred in not

permitting him to amend the complaint. But he fails to explain what he would

have added that would constitute a proper cause of action.

      Accordingly, we AFFIRM the judgment below and assess a strike against

Mr. Brooks. We DENY Mr. Brooks’s motion to proceed without prepayment of

costs or fees and order him to remit the full amount of the filing fee immediately.




                                        -2-
We remind him of his obligation to pay the filing fee even on an appeal that has

been dismissed.



                                      ENTERED FOR THE COURT


                                      Harris L Hartz
                                      Circuit Judge




                                        -3-